Ludeling, C. J.
The plaintiff is seeking to enforce the collection ot taxes lor the year 1809, alleged to ho due by the defendants, who filed several exceptions. We deem it necessary to notice only one of them, that is the want of jurisdiction in the Third District Court of the parish of Orleans to try the cause, ratione material. Under the constitution the jurisdiction of that court is limited to appeals from justices of the peace. Art. 83 Constitution.' It is contended by the plaintiff that this jurisdiction was enlarged by act No. 68, approved sixteenth March, 1870. But the defendants contend that the provision of that *721act which attempts to confer jurisdiction upon the Third. District Court is unconstitutional, because the objects of the law are not stated in its title.
We think the objection well founded. Article 114 of the Constitution declares that “every law shall express its object or objects in its title.”
The title of the law in question is “An act to provide a revenue, to levy and collect taxes, to grant and collect licenses, to provide for the creation, appointment and removal of revenue officers, and to define their duties; to punish certain crimes and misdemeanors, and to create lien and mortgages in favor of the State in certain cases,- to regulate the manner of the payment of moneys from the treasury.”
Nothing in this title indicates that the jurisdiction of the Third District Court was extended. Section 57 of the act No. 68 of the General Assembly of 1870 is therefore clearly unconstitutional, null and void.
¿t is therefore ordered and adjudged that the judgment of the court •a qua be set aside, and it is further decreed that the suit be dismissed.